UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 12, 2010 ICON Leasing Fund Twelve, LLC (Exact Name of Registrant as Specified in Charter) Delaware 000-53189 20-5651009 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On November 12, 2010, ICON Securities Corp., an affiliate of the manager of the Registrant, notified the registered representatives of the members of the Registrant that the manager has contracted with DST Systems, Inc. to, among other things, process distributions to the members of the Registrant and assume all investor relations reporting responsibilities of the Registrant.The manager will notify the Registrant’s members of these changes by a letter to the Registrant's members on November 15, 2010. A copy of the notice to the registered representatives of the members, which includes a draft of the letter to the members, is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) The following exhibit is furnished herewith: 99.1Notice to the registered representatives of the members, which includes a draft of the letter to the members of the Registrant, dated November 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON LEASING FUND TWELVE, LLC By:ICON CAPITAL CORP., its Manager Dated:November 12, 2010 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
